Citation Nr: 1119659	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran & K.H.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  He had service in the Republic of Vietnam from July 1967 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2010, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.

The Veteran was diagnosed with tinnitus due to noise exposure during service in an August 2010 VA examination.  The issue of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is causally or etiologically related to service.

2.  The evidence shows that the Veteran does not have a current diagnosis of a heart disorder.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Service connection for a heart disorder, to include ischemic heart disease as due to exposure to herbicides is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in March 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in June 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient records, private treatment records, and VA medical opinions and examinations pertinent to the issues on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He states that he was exposed to acoustic trauma while on active duty.  The RO has confirmed that the Veteran participated in combat operations.  See "Confirmation of Stressor" Memo, September 2009.  Acoustic trauma due to noise exposure is conceded, as such is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).

The Veteran testified that he has had difficulty hearing since his discharge from service.  See February 2010 BVA Transcript, page 9.  In this regard, the Board notes that he is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307- 08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Service records were reviewed.  The Veteran's entrance examination from November 1965 did not indicate any hearing loss.  An audiogram from 1966 appears to indicate some degree of hearing loss in the left ear.  However, the Veteran's discharge examination from December 1967 shows the Veteran received a 15/15 on the whispered voice test.

Post-service records were reviewed.  A private audiological examination from February 2010 reveals the Veteran had mild to severe bilateral sensorineural hearing loss, more severe in the left ear.

The Veteran's private audiologist submitted a statement in March 2010.  The Veteran was evaluated for hearing loss.  It was noted that the Veteran had served in Vietnam and was exposed to loud weapons fire, aircraft noise, and extensive training using small weapons.  The Veteran reported a gradual loss of hearing during his military experience and over the years, has noted a progressive loss in hearing despite hearing protection.  A complete ear, nose and throat examination was normal, and the February 2010 audiogram was interpreted as showing a bilateral moderately severe hearing loss worse in the left ear, with an extensive high frequency component and a pattern diagnostic of noise induced hearing loss.  The physician opined, based on the evaluation including audiometric findings, that the Veteran's hearing loss was noise induced and seemingly related to his military experience.

The Veteran was afforded a VA examination in August 2010.  The Veteran reported that during his time in the military he was exposed to hand grenades, rifles, and artillery.  Occupational noise exposure included working where there was occasional noise.  On the audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
70
75
75
LEFT
40
45
80
80
85

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 70 percent in the left ear.  The Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss. 

The results from the VA examination show current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

The August 2010 VA examiner stated that review of the claims file revealed audiological evaluations from 1965 and 1966, both of which showed normal hearing bilaterally.  The December 1967 evaluation did not use pure tones for testing purposes, although hearing was 15/15 for whispered and spoken voice.  The examiner stated that while the Veteran's history of hearing loss in his left ear in the military following a large gun going off is supportive of hearing loss, he also has a significant history of occupational noise exposure.  Because it has been many years since discharge and there was no objective test data at discharge, the examiner was unable to give an opinion as to the etiology of the Veteran's hearing loss without resorting to mere speculation.  

Service connection for bilateral hearing loss is warranted on a direct basis because the evidence is at least in relative equipoise.  The Veteran's private audiologist has opined that his hearing loss is related to his military experience.  The VA examiner seemingly overstated the occupational noise exposure and then was not able to offer an opinion without resorting to speculation.  The Veteran testified that he wore hearing protection during his post-service occupations.  

It is the function of the Board to resolving all doubt in favor of the Veteran. Here, when the Veteran's testimony, service personnel records, post-service treatment records and the positive private medical opinion are considered, the Board finds that the evidence is at least in equipoise, and concludes that service connection for bilateral hearing loss is granted.


III.  Entitlement to Service Connection for a Heart Disorder, to Include Ischemic Heart Disease as Due to Exposure to Herbicides 

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and heart disease becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate the diseases for which service connection may be presumed due to herbicide exposure.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.

The Board also observes that the revised regulation also adds Note 3 at the end of 38 C.F.R. § 3.309 which reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  As such, hypertension is not a disability for which service connection may be granted on a presumptive basis as the result of exposure to herbicides.

The Veteran is seeking entitlement to service connection for a heart disorder, to include ischemic heart disease as due to exposure to herbicides.

The Veteran's personnel records reflect that he served in the Republic of Vietnam during the Vietnam Era from July 1967 to December 1967.  As there is no affirmative evidence to the contrary, he is presumed to have been exposed to herbicides.

Service records were reviewed.  The Veteran's entrance examination from November 1965 did not note any heart abnormalities.  There are no complaints, treatment, or diagnoses of heart disorders during service.  Similarly, the December 1967 discharge examination did not note any heart abnormalities.  As this evidence demonstrates no diagnosis of a heart disorder in service, service connection on a direct basis is not warranted.  

Post-service records were reviewed.  In January 2006, VA records indicate the Veteran had an echocardiogram that showed some abnormalities.  There was a mild tricuspid regurgitation, a mildly enlarged left atrial, trace mitral regurgitation and a mitral valve Doppler pattern suggestive of abnormal relaxation.  In July 2006, VA outpatient records indicate the Veteran was diagnosed with carotid artery stenosis.  The Board notes that this is a disease of the carotid arteries, not the coronary arteries.  A VA outpatient active problem list, printed on October 2009, did not indicate any diagnosed heart disorders.

The Veteran testified that he was diagnosed with a heart disease in approximately 2005 after experiencing numbness around his chin and face.  See February 2010 BVA transcript, page 3.   

The Veteran was afforded a VA examination in August 2010.  The Veteran reported no history of heart disease, chest pain, or history of rheumatic fever or heart murmur.  There was no noted history of congestive heart failure.  The Veteran reported rare episodes of palpitations, lasting one to two seconds, occurring possibly twice per year, with the last episode occurring approximately three months prior.  There was no history of syncope.  The examiner noted the Veteran had risk factors for ischemic heart disease and had a five year history of essential hypertension, prior history of hyperlipidemia, and mild glucose intolerance.  

Examination revealed the chest was symmetrical with good expansion on inspiration.  The lungs were clear to percussion and auscultation.  The precordium was normal in appearance.  The point of maximal impulse (PMI) was nonpalpable.  There were no heaves, thrills, or shocks noted.  No murmurs, rubs, clicks, or gallops were audible.  There was no jugular venous distention at 30 degrees and there were no audible carotid bruits.  Pedal pulses were full and equal bilaterally.  There was no noted peripheral edema.  The Veteran was diagnosed with essential hypertension, hyperlipidemia, and glucose intolerance.  

The examiner stated there is currently no evidence of ischemic heart disease or any other type of heart disease.  The examiner noted that the brief palpitations experienced by the Veteran are common and as likely as not represent premature atrial contractions, which are not indicative of heart disease and are very common in the general population.  An echocardiogram was normal with an ejection fraction (EF) of 55 percent.  A stress test was indeterminate and a nuclear stress test was obtained.  The nuclear stress test was also normal, showing no evidence of ischemic heart disease.  The Veteran achieved seven metabolic equivalent tasks (METS) on the treadmill; however, according to the examiner, estimated METS of more than 10 are considered a more accurate reflection of the Veteran's cardiac status.

At the time of the August 2010 examination, the claims file was not available; however, the VA examiner reviewed the claims file in October 2010 and noted that the results from the examination remained unchanged from as reported in August 2010.

The Board notes there is no evidence of a heart disorder having manifested within one year of the Veteran's separation from active service.  As a result, there is no factual basis for presumptive service connection as a chronic disease.  See 38 C.F.R. § 3.309(a).  In fact, there is no evidence of a current heart disorder at any time during the course of this appeal.

Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant case, there is no current diagnosis of a heart disorder.  The Veteran has been diagnosed with carotid artery stenosis; however, this is not a disease of the heart and is not a disease recognized as due to exposure to herbicides.

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no competent and probative evidence of a diagnosed heart disorder at any time during the period under appellate review.  In the absence of a diagnosis, the claim for service connection must be denied.

In reaching such decision, the Board has considered the Veteran's lay statements that he currently has a heart disease.  In this regard, the Board notes that he is competent to report what he experiences, such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

However, while the Veteran is competent to report his symptoms, the Board finds that he is not competent to diagnose a heart disorder, as he does not have the required expertise to interpret the results of a heart examination.  

In this regard, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  The Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing a heart disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder.

Moreover, the Veteran's personal opinion on this matter is outweighed by the findings of VA outpatient records and the August 2010 VA examination, which utilized clinical examinations to rule out the presence of a heart disorder.

Therefore, the Board finds that the competent and probative evidence fails to reveal a diagnosis of a heart disorder.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer, supra; Rabideau, supra; McClain, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder, to include ischemic heart disease as due to exposure to herbicides.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a heart disorder, to include ischemic heart disease as due to exposure to herbicides is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


